Title: To Thomas Jefferson from Thomas Barclay, 29 June 1787
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Bordeaux 29 June 1787

I Received with the greatest pleasure your letter of the 19th. I Cannot Express my Gratitude to you for your Declaration to the Count de Montmorin, and it is with much satisfaction to my own heart that I Can assure You, You went not an Inch too far. The Breach of faith which they alude to, was occasiond by the following Circumstance. M. Moylan of Lorient when passing through this Town to the Waters of Bareges, Expected a Vessel from America with some Tobacco, and he put into the hands of Mess: French & Nephew a letter to the Super Cargo of the Vessel, advising him to Value himself on that House, and Desiring him to pay into their hands the Amount of the Tobacco belonging to Barclay Moylan & Co. of Lorient. The ship in place of Coming to Bordeaux, went to Londonderry in Ireland, from whence some Remittances were made to me on account of the Tobacco, all of which I paid away on account of the House at Lorient, without paying any part to Mess: French & Co. Nor Did I ever know that any such letter was ever written until the 14th. of last Month, when Mess. French & Co. mentiond it to me for the First time. Nor have I Ever to this hour heard it Read, or read it my self, and the Reason why I Did Not pay them any part of that Money was because they had Drawn Bills of Exchange on Me for the whole of their Demand, which were not become due—and their Doing so Certainly shew’d they Renounced all pretentions to any Claim on the Tobacco which they Did not Even Mention to me when we settled in this Town our whole Account. They say the Destination of the ship was alterd, but I say it was Not Done by orders of any Person in Europe. No person in this Quarter of the Globe had a Right or Cou’d alter it. When M. Moylan Died I wrote to these people requesting they wou’d accept of an order on our Friends at Philadelphia to account with them for the Effects which they had shipped, and that if any loss happen’d, I wou’d make it Good to them, but they preferd making the Arrangements with my self, and assured me I shou’d have what time I pleased for the Payment if I wou’d assume it, as at first I Refused to do, for there were some Very Disputable points between Us.
When I was last at Madrid I wrote to Mess. French & Nephew that I thought it advisable to get out to America in order to Ease my self of the Embarrassments into which I had been led by M. Moylan, and their answer was that I was going to Do what Every  good man in My Circumstances ought to do. They complimented me on my Honor and honesty, and Concluded with a hope that I wou’d pay them the Amount of their account, before I went agreeable to my Promises. I answerd that if I staid seven years in France I saw No likely-hood of Paying any Body, for that since I left France in My Journey to Morocco I had Received No more than one thousand livres from that Country.—Unluckilly I Tore the letter which they wrote to me Not thinking it of any Consequence, but I did not wish that the young man who lived with Me shou’d see it. But they Do not know that I have it not, nor Do they Deny having written it. I arrived here the 5th. of last Month, and that Night waited upon French & Co. They pressed me to sleep at their House and received me with the greatest kindness, Even kissing me in the most Cordial manner. On Monday I Dined with them, and proposed having a Meeting to talk over our affairs. They had some Engagements which induced them to appoint sunday for that purpose, upon which I Proposed Monday the following Day, and on Friday I again Dined with them, and on My Beginning a Conversation about our Matters, two of the Partners, begged I wou’d make myself Easy, for that on Monday all matters shou’d be settled to the Mutual satisfaction of all Parties. We met on Monday Morning, when Mr. Lynch the person who waited on you here, appologised for the freedom with which he woud ask me some Questions and I Begged he woud speak freely of Every thing that Dwelt on his Mind. He made several Demands all of which I answerd with the strictest Veracity, and Informed him that I had paid to several other people Considerable sums of money without having given his House any, because I thought they Did not so much want it, and Because they had given me such assurances of their Friendship and attachment, Mr. Lynch having himself some time before told me I shou’d always find them the same. We concluded by my saying that I wou’d Reflect upon what passed, and Endeavor to satisfie them, and we parted with the Utmost Appearance of Regard, shook hands, and Mr. Lynch said he wou’d Call on me at my lodging, and appoint a Time for a second Meeting.
On the same day some letters were put [into] my hands from America, one of which Containd some Circumstances Concerning a landed property of mine in Pennsylvania, which shewd Clearly that I have an Undoubted right to the Disposal of it. I had purchased it of the state of Pennsylvania a little before I left America, but I had not got the Deed for it. In the morning I put with great joy those letters into my Pocket, and on my way to Mess: Frenches  was arrested by five Ruffians, who absolutely (and literaly) Dragged me to Prison, Drawing three large knives upon me. I mention this Circumstance Because when two of the Partners heard it they applauded the Conduct of the fellows, said Every thing was done to their satisfaction, and they paid 25 Guineas for the apprehending me. A Gentleman of this Town waited on French & Co. when I was in Prison with offers of what ever was in my power. And the answer which was given, was, that any farther applications without an absolute payment of the Money wou’d be look’d upon as an Insult.
I shall have occasion to Trouble you again on the subject and will have Done at Present. To Justify myself in Your Eyes I will next post send you a note of the Proposals which I have made to these Savages, with the Brutal answers which they Returned, answers that wou’d add Disgrace to a Shylock. I am always Dear Sir Your Ever obliged

Thos. Barclay


I have not had the heart to write a line to Mr. Adams on this shocking affair.

